         Case 1:15-cv-03381-RA-BCM Document 136 Filed 07/17/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/17/2020



MARC AMERUSO,

                              Plaintiff,
                                                             No. 15-CV-3381 (RA)
                         v.
                                                                    ORDER
CITY OF NEW YORK, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court will hold a status conference on July 20, 2020 at 3:00 PM. The parties shall

call the conference line (888) 363-4749 and enter the access code 1015508. This conference line

is open to the public.

SO ORDERED.

Dated:     July 17, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
